Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of Species II, claims 1-8, in the reply filed on 11 February 2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden to examine all of the disclosed species.  This is not found persuasive because the non-elected species comprise features that would require additional text searching that are not required by the elected species, for example a guided portion in the form of a rail-shaped protrusion.  Additionally, while all the claims read on the elected species, the restriction will be upheld because new claims could be added that read on the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the tubular body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 7,909,114).
Regarding claim 1, Nishikawa et al. discloses a dust collector for an electric power tool, comprising: a main body case 12 mountable to an electric power tool 100; a tubular sliding portion 31 disposed on the main body case, the sliding portion including a nozzle 10 on a front end thereof, the nozzle including a suction opening 10; and a dust collection portion 21 configured to accumulate dust suctioned from the nozzle, wherein the sliding portion has a telescope structure constituted of a plurality of tubular bodies 31a/31b/31c having a diameter increasing forward in stages (as the forward direction is not defined by the claim, Nishikawa et al. is seen to meet this limitation).
Regarding claim 3, Nishikawa et al. discloses wherein the sliding portion 31 includes three of the tubular bodies 31a/31b/31c and slides in two stages.
Regarding claim 8, Nishikawa et al. discloses an electric power tool 100 configured to mount the dust collector for the electric power tool according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster et al. (US 2013/0213683 A1) in view of Nishikawa et al. (US 7,909,114).
Regarding claims 1 and 3-4, Brewster et al. discloses a dust collector 110 (embodiment of figures 5-20) for an electric power tool, comprising: a main body case 
Brewster et al. does not disclose wherein the telescope structure is constituted of a plurality of tubular bodies having a diameter increasing forward in stages, or wherein the sliding portion includes three of the tubular bodies and slides in two stages.  Nishikawa et al. discloses a dust collector for an electric power tool comprising a tubular sliding portion 31 having a telescope structure constituted of a plurality of tubular bodies 31a/31b/31c having a diameter increasing forward in stages (as the forward direction is not defined by the claim, Nishikawa et al. is seen to meet this limitation), wherein the sliding portion includes three of the tubular bodies and slides in two stages, all for the purpose of providing a telescoping mechanism that takes up less space while providing a longer telescopic length.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the dust collector of Brewster et al. with the telescopic structure as taught by Nishikawa et al. in order to be able to provide a longer telescoping mechanism for drilling deeper holes without requiring a longer dust collection mechanism.
Regarding claim 2, the modified invention of Brewster et al. discloses wherein a slide bar 278 is coupled to the tubular sliding portion 122 on a frontmost position parallel to the tubular sliding portion, the slide bar is supported by the main body case 118 slidably in the front-rear direction.
Regarding claims 5-7, the modified invention of Brewster et al. discloses wherein the sliding portion 122 is located on the main body case 118 such that the sliding portion comes on a position displaced to any of right and left sides (see figures 6 and 7) from just below a tool bit 210 of the electric power tool in a state where the main body case is installed on the electric power tool 114.
Regarding claim 8, the modified invention of Brewster et al. discloses an electric power tool 114 configured to mount the dust collector 110 for the electric power tool according to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, and 14 of U.S. Patent No. 10,512,997. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader, and therefore anticipated, by the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        4 March 2021